Exhibit 10.49

 



[ex1048_image1.jpg]

 

October 11, 2017

 

James E. Callaway, Ph.D
4893 Drakewood Terrace
San Diego, CA 92130

 

Dear James:

 

This Letter Agreement (the "Agreement") is to confirm the terms of your proposed
appointment on August 14, 2017 (the "Effective Date") as a non-employee,
independent Director of Xenetic Biosciences, Inc. (the "Company").

 

Overall, in terms of time commitment, we expect your attendance at all the Board
meetings and meetings of such committees of the Board that you will be appointed
to (as applicable). In addition, you will be expected to devote appropriate
preparation time ahead of each meeting. By accepting this appointment, you have
confirmed that you are able to allocate sufficient time to meet the expectations
of this position.

 

1.       Consideration. For and in consideration of the services to be performed
by you, the Company agrees to compensate you as follows:

 

1.1 Director Fee. A director fee equal to $50,000 (Fifty Thousand U.S. Dollars)
per annum, payable quarterly (the "Board Meeting Fee") will be the cash
compensation for your role as a director, as well as any board committees, as
chair or as a member, you may participate.

 

1.2 Stock Options. Subject to all approvals required by law, the Company will
grant you, pursuant to an equity incentive plan or such other plan to be adopted
by the Company (the "Plan") and upon such terms and conditions as determined by
the Compensation Committee or the Board (as applicable), an option to purchase
Twenty-Five Thousand (25,000) shares of common stock of the Company at a strike
price determined by the closing price of the common stock on the date of this
Agreement (the "Initial Grant"). This option shall be exercisable as provided
herein and shall vest quarterly over twelve months so long as you are a member
of our board of directors. An additional option to purchase 25,000 shares of
Company common stock shall be granted for service each year at the date of the
Company's Annual Meeting of Shareholders commencing with the 2018 Annual Meeting
of Shareholders. The exercise price shall be determined by the closing price of
the common stock on the date of such grant.

 

If your board service is terminated or ends for any reason, all granted Options
that have not vested — shall be forfeited, and any Options that have vested but
have not been exercised may be exercisable by you any time within three (3)
months of the termination of your board position (the "Termination Exercise
Period"). Any Options that are not exercised within the Termination Exercise
Period, shall expire immediately.

 

1.2.1 Term of Options. All Options, if and to the extent vested according to
Section 1.2 above, shall be in effect for a period of 10 years commencing
immediately after the granting of all Options granted to you under this letter
of appointment, and shall expire immediately thereafter, unless terminated
sooner as provided in Section 1.2. Without derogating from the aforesaid, if the
Plan that shall be approved by the Company shall include additional provisions
related to expiration of Options, such provisions shall also apply with respect
to all Options granted to you under this letter of appointment.

 

 

 



 1 

 

 

1.2.1a Vesting. All Options granted to you shall vest as provided in Section
1.2.

 

1.2.lb Price. The exercise price of the Options shall be equal to the Company's
closing stock price on the date of your grant.

 

1.2.1c General. All options granted to you shall be in effect subject to your
continuous service as a Director and subject to the terms and conditions of the
Company's Stock Option Plan (the "Plan"), including such terms related to
vesting and expiration, and subject to such terms and conditions as will be
approved by the Company, at its sole discretion. In case of contradiction
between the provisions of this letter of appointment and the provisions of the
Plan, the provisions of the Plan shall supersede.

 

1.2.1d Certain Representations. You represent and agree that you are accepting
the option to purchase shares of common stock being issued to you pursuant to
this Agreement for your own account and not with a view to or for sale of
distribution thereof. You understand that the securities are restricted
securities and you understand the meaning of the term "restricted securities."
You further represent that you were not solicited by publication of any
advertisement in connection with the receipt of the shares and that you have
consulted tax counsel as needed regarding the shares.

 

1.3       Company agrees to reimburse you for out-of-pocket expenses incurred by
you in connection with your service (including out-of-pocket expenses,
transportation, and airfare on company business, provided that such expenses are
against original and valid receipts (the "Expenses").

 

1.4       Payment of the Expenses, as applicable, shall be made against your
itemized invoice following the receipt of the relevant invoice, which invoice
shall be submitted to the Company within seven (7) days of the end of each
calendar month during the term of this letter of appointment.

 

1.5       For the avoidance of any doubt, the Fee and the Options (subject to
their terms) and the aforementioned Expenses constitute the full and final
consideration for your appointment, and you shall not be entitled to any
additional consideration, of any form, for your appointment and service.

 

2.         The term of your appointment as a non-employee, director of the
Company shall be for one year or until the next Meeting of Stockholders and
shall be renewable on a yearly basis by vote of the shareholders or appointment
by the board.

 

3.         You will undertake such travelling as may reasonably be necessary for
the performance of your duties, including travelling for board meetings and site
visits if required.

 

4.         You will undertake such duties and powers relating to the Company and
any subsidiaries or associated companies (the "Group") as the Board may from
time to time reasonably request. The Board as a whole is collectively
responsible for promoting the success of the Company by directing and
supervising the Company's affairs, inter alia, as follows:

 

4.1       Providing entrepreneurial leadership of the Group within a framework
of prudent and effective controls which enable risk to be assessed and managed;
and

 

4.2       Setting the Group's strategic aims, ensures that the necessary
financial and human resources are in place for the Group to meet its objectives
and reviews of management performance; and

 

4.3       Setting the Group's values and standards and ensure that its
obligations to its shareholders and others are understood and met.

 

4.3.1 Managing conflicts of interest that may arise in board meetings; and

 

4.3.2 Ensuring that all board members are acting in the best interests of all
shareholders.

 

 

 



 2 

 

 

5.         Confidential Information.

 

5.1       You undertake to the Company that you shall maintain in strict
confidentiality all trade, business, technical or other information regarding
the Company, the Group, its affiliated entities and their business affairs
including, without limitation, all marketing, sales, technical and business
know-how, intellectual property, trade secrets, identity and requirements of
customers and prospective customers, the Company's methods of doing business and
any and all other information relating to the operation of the Company
(collectively, the "Confidential Information"). You shall at no time disclose
any Confidential Information to any person, firm, or entity, for any purpose
unless such disclosure is required in order to fulfil your responsibilities as
director. You further undertake that you shall not use such Confidential
Information for personal gain.

 

"Confidential Information" shall not include information that (i) is or becomes
part of the public domain other than as a result of disclosure by You, (ii)
becomes available to you on a non-confidential basis from a source other than
the Company, provided that the source is not bound with respect to that
information by a confidentiality agreement with the Group or is otherwise
prohibited from transmitting that information by a contractual legal or other
obligation, or (iii) can be proven by you to have been in your possession prior
to disclosure of the information by the Company. In the event that you are
requested or required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or other process)
to disclose any Confidential Information, it is agreed that you, to the extent
practicable under the circumstances, will provide the Company with prompt notice
of any such request or requirement so that the Company may seek an appropriate
protective order or waive compliance with this paragraph 5. If a protective
order or the receipt of a waiver hereunder has not been obtained, you may
disclose only that portion of the Confidential Information which you are legally
compelled to disclose.

 

5.2       Blackout Period. You understand that we have, or intend to have, a
policy pursuant to which no officer, director or key executive may not engage in
transactions in our stock during the period commencing the end of a fiscal
quarter and ending the day after the financial information for the quarter and
year have been publicly released. If you become a member of the audit committee
and you have information concerning our financial results at any time, you may
not engage in transactions in our securities until the information is publicly
disclosed.

 

6.       Term and Termination

 

6.1       Subject to paragraph 6.2 hereunder, this appointment shall terminate
immediately and without claim for compensation on the occurrence of any of the
following events:

 

6.1.1 If you resign as a Director of the Company for any reason; and/or

 

6.1.2 If you are removed or not re-appointed as a Director of the Board of the
Company at a General Meeting of shareholders of the Company in accordance with
the requirements of the Business Corporation Law of the State of Nevada and/or
any other applicable law or regulation (the "Law") and/or the Company's Articles
of Incorporation; and/or

 

6.1.3 If you have been declared bankrupt or made an arrangement or composition
with or for the benefit of your creditors; and/or

 

6.1.4 If you have been disqualified from acting as a Director (including, but
not limited to, an event in which you are declared insane or become of unsound
mind or become physically incapable of performing your functions as director for
a period of at least sixty (60) days; and/or

 

6.1.5 If an order of a court having jurisdiction over the Company requires you
to resign.

 

6.2       Any termination of this letter of appointment shall be without payment
of damages or compensation (except that you shall be entitled to any accrued
Fees or Expenses properly incurred under the terms of this letter of appointment
prior to the date of such termination).

 

7.         The Company will put directors' and officers' liability insurance in
place within sixty (60) days of this Agreement if not already in place, and will
use commercial reasonable efforts to maintain such insurance coverage for the
full term of your appointment.

 

8.         On termination of this appointment, you shall return all property
belonging to the Group, together with all documents, papers, disks and
information, howsoever stored, relating to the Group and used by you in
connection with your position with the Company.

 

 

 



 3 

 

 

9.         Subject to the proper performance of your obligations to the Company
under this letter of appointment and any applicable law, the Company agrees that
you will be free to accept other appointments, directorships and chairmanships
provided that:

 

9.1       They do not in any way conflict with the interests of the Company or
any member of the Group; and

 

9.2       They do not restrict you from devoting the necessary time and
attention properly to services to be performed under this letter of appointment;
and

 

9.3       In the event that you become aware of any potential conflicts of
interest, these must be disclosed to the Chairman and/or the Chief Executive
Officer (the "CEO") of the Company as soon as they become apparent.

 

10.       The performance of individual Directors, the Chairman and the Board
and its committees is evaluated annually. If, in the interim, there are any
matters which cause you concern about your position, you should discuss them
with the Chairman and/or the CEO as soon as is appropriate.

 

11.       In addition to any right pursuant to applicable law, occasions may
arise when you consider that you need professional advice in the furtherance of
your duties as a director. Circumstances may occur when it will be appropriate
for you to seek such advice from independent advisors at the Company's expense,
to the extent provided under applicable law and subject to the prior written
approval of the CEO and/or the Board.

 

12.       This letter refers to your appointment as a Director of the Company
and your membership on the committees of the Board.

 

13.       You shall ensure that you comply at all times with the Company's
inside trading policies as in effect from time to time.

 

14.       You shall discharge your general duties as a Director pursuant to the
Company's Articles of Incorporation and applicable law.

 

15.       This letter of appointment shall be governed by and construed in
accordance with the law of the State of Massachusetts.

 

Please sign the attached copy of this letter and return it to Xenetic to signify
your acceptance of the terms set out above.

 

Sincerely yours,

 

XENETIC BIOSCIENCES INC.

 

 

/s/ Jeffrey Eisenberg

Name: Jeffrey Eisenberg

 

Title: Chief Operating Officer

 

AGREED AND ACKNOWLEDGED BY:

 

 

/s/ James E. Callaway, Ph.D

Name of Director: James E. Callaway, Ph.D

 

 

 

 



 4 

